        Case 2:20-cv-00932-DOC Document 4 Filed 06/01/20 Page 1 of 1 Page ID #:4



 1
 2
 3
 4
 5
 6
 7                                                                                       JS-6
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11 David Matthew Read                                  )    2:20-cv-00932-DOC
                                                       )
12                                                     )
                                                       )    ORDER DISMISSING CASE
13                                  Plaintiff,         )
                                                       )
14                   v.                                )
                                                       )
15 United States of America.                           )
                                                       )
16                                                     )
                                                       )
17                                  Defendant.         )
                                                       )
18                                                     )
19           On April 23, 2020, the Court ordered Plaintiff to Show Cause why this action should not
20 be dismissed for failure to diligently prosecute the action. To date, Plaintiff has not complied
21 with the orders.
22           Accordingly, good cause appearing therefore, the Court hereby DISMISSES this action
23 without prejudice pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute and
24 failure to obey an order of this Court. The Clerk of the Court is directed to close the file.
25           IT IS SO ORDERED.
26
      Dated: June 1, 2020
27                                                         HONORABLE DAVID O. CARTER
                                                           U.S. District Court Judge
28
                                                      1
